\DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ response and amendment of 4/27/2021 is acknowledged. Claim 66 has been amended. New claims 75-82 have been added. Claims 59-63, 65 and 70-74 have been canceled. Multiple Specification pages have been amended to comply with priority and sequence compliance.
Status of the Claims
3.      Claims 55-58, 64, 66, 67-69 and 75-82 are pending in this application. Claim 66 has been amended. New claims 75-82 have been added. Claims 59-63, 65 and 70-74 have been canceled.  Claims 1-54 have been canceled by previous amendment. 
Drawings
4.      The corrected drawings in this application filed 10/25/2019 are accepted by the examiner. On amendment submitted 4/27/2021 specification description of drawings on drawings 6-A-6B and 7-8 have been amended to comply with sequence compliance reciting SEQ ID numbers for sequences in said drawings.
Information Disclosure Statement
5.      Applicants’ information disclosure statements filed on 10/25/2019 and 12/7/2020 are acknowledged. Initialed copies are attached. The listing of references in the pages 6-7 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
6.     Applicants' election without traverse in the reply filed on 4/27/2021 is acknowledged. Applicants elected group I, claims 55-58 and 64 which is drawn to a method of treating a patient suffering from PSNG. Claims 55-58, 64, 66 and 75-82 are under consideration.
s 67-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2021.
Claim Objections
7.     Claim   1 is objected to because of the following informalities. Abbreviation like PSGN must be spelled out when used for the first time in a chain of claims.   
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.      Claims 55-58, 64, 66 and 75-82 are rejected under 35 U.S.C. 103 as being un-patentable over Bombaci  et al. (WO-2010/100627) in view of  Bensi et al. (US 20100158935) and Martin et al. (WO- 2002/079475).  
The claims are drawn to:
A method of treating a patient suffering from rheumatic fever or PSGN, the method comprising the steps of:
i)    providing a biological sample from the subject that is capable of or suspected of containing one or more antibodies specific for Streptococcus pyogenes; and

iii)    assessing one or more other diagnostic criteria for rheumatic fever or PSGN in the subject;
iv)    wherein the presence of Streptococcus pyogenes SpnA antigen-specific complexes, or detection of an amount of Streptococcus pyogenes SpnA antigen-specific complexes above a threshold value, is indicative of a recent exposure to Streptococcus pyogenes in the subject;
v)    and wherein the presence of one or more other diagnostic criteria for rheumatic fever or PSGN, together with the absence of Streptococcus pyogenes SpnA antigen-specific complexes, or the detection of an amount of Streptococcus pyogenes SpnA antigen-specific complexes below a threshold value, is indicative of a prior exposure to Streptococcus pyogenes in the subject; and
vi) if the subject has had a recent exposure to Streptococcus pyogenes, then administering treatment for recent-onset rheumatic fever or acute PSGN; and if the subject has had a prior exposure to Streptococcus pyogenes, then administering treatment for established or subsequent Streptococcus pyogenes infection, or administering treatment for rheumatic fever or PSGN.
           Bombaci  et al.  WO-2010/100627 A1 discloses a method of identifying a group A Streptococcal infection as the cause of a neuropsychiatric or behavioural disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioural disorder caused by a group A Streptococcal infection (see title and claim 1). Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, S. pyogenes infection is being used in detecting or diagnosing a different post-streptococcal sequelae in a subject (i.e. rheumatic fever or post-streptococcal glomerulonephritis). However, this difference merely represents an obvious selection as it would be obvious for the person skilled in the art to use the improved method as disclosed in Bombaci  et al., identifies subjects who have or have recently had a S. pyogenes infection and use this information in the detection or diagnosis of rheumatic fever or post-streptococcal glomerulonephritis. Therefore, the PSA would directly and without difficulty, by routine steps, arrive at a solution which is the same as the claimed invention step (vi) Bombaci  et al. do not specifically teach rheumatic fever and acute glomerulonephritis (PSGN).
      Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount. Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302.

penicillin or a derivative thereof ( limitations of claims 78-80) or clindamycin, cephalosporins, glycopeptides (e.g., vancomycin), and cycloserine ( see para 0328).  Bensi et al. teach SLO sequences identical to SEQ IDs 1 and 2 (see below). Bensi et al. do not teach SEQ ID NO:8 . 
     Martin et al.  WO- 2002/079475  teach  new isolated polypeptide of Streptococcus pyogenes, useful in manufacturing a medicament for diagnosing, preventing or treating streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet fever, or invasive diseases ( see title). Martin et al.  WO- 2002/079475  discloses the isolated polypeptide, BVH-P8 (see Fig 1 and SEQ ID NO: 2), that comprises an amino acid sequence that is 100% identical to the SpnA protein of the instant specification (i.e. SEQ ID NO: 8 of the instant specification). BVH-P8 is produced as a recombinant protein that contains a detectable His-tag motif (see Example 3). The recombinant BVH-P8 protein is immunogenic (see Example 5) and can be used in methods for the detection of antigen-specific antibodies or for the diagnosis of a streptococcal infection (see claims 26-27). Martin et al.  teach dosage is about 0.001-100 (preferably 0.1-1) microg/kg. Martin et al.  teach administration may be parenteral by injection, rapid infusion, nasopharyngeal absorption, dermoabsorption, or buccal, or oral.  Martin et al.  also teach Prophylactic or therapeutic treatment of pharyngitis, erysipelas and impetigo, scarlet fever, and invasive diseases such as bacteremia and necrotizing fasciitis, and toxic shock in a host susceptible to the diseases mentioned, comprises administering to the host the 
      Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the methods of references to obtain the instant invention.    It would have been obvious to one of ordinary skill in the art combine the  methods of Bombaci  et al.  and Bensi et al. to develop a method of treating a patient suffering from rheumatic fever of PSGN.  Because Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents. Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount. Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302. Martin et al. WO- 2002/079475  teach  new isolated polypeptide of Streptococcus pyogenes, useful in manufacturing a medicament for diagnosing, preventing or treating streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet fever, or invasive diseases.
     Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary

RESULT 4 for SEQ ID NO:1
AYD75275
ID   AYD75275 standard; protein; 551 AA.
XX
AC   AYD75275;
XX
DT   19-AUG-2010  (first entry)
XX
DE   S. pyogenes streptolysin O protein comprising histidine tag, SEQ ID 13.
XX
KW   GAS25; SLO; antibacterial; antiinflammatory; antimicrobial-gen.;
KW   cellulitis; dermatological; endotoxic shock; erysipelas;
KW   glomerulonephritis; immune stimulation; impetigo; musculoskeletal-gen.;
KW   necrotizing fasciitis; nephrotropic; oral-dental-gen.; pharyngitis;
KW   prophylactic to disease; protein therapy; respiratory-gen.;
KW   rheumatic fever; scarlet fever; sepsis; streptococcus group b infection;
KW   streptococcus pyogenes infection; streptolysin O; therapeutic;
KW   vaccine antibacterial.
XX
OS   Streptococcus pyogenes serotype M1; SF370.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          546..551
FT                   /note= "Histidine tag"
XX
CC PN   US2010158935-A1.
XX
CC PD   24-JUN-2010.
XX
CC PF   24-FEB-2010; 2010US-00711869.
XX
PR   21-DEC-2007; 2007US-0016193P.
PR   13-AUG-2008; 2008US-0088381P.
PR   19-DEC-2008; 2008US-00339365.
XX
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Bensi G,  Chiarot E,  Grandi G,  Margarit YRI,  Scarselli M;
XX
DR   WPI; 2010-H13001/43.

XX
CC PT   New purified mutant streptolysin O (SLO) protein comprises an amino acid 
CC PT   alteration to the amino acid sequence of wild-type SLO, useful as a 
CC PT   vaccine for treating or preventing infection by Streptococcus pyogenes.
XX
CC PS   Disclosure; SEQ ID NO 13; 107pp; English.
XX
CC   The present invention relates to a novel purified mutant streptolysin O 
CC   (SLO) protein comprising an amino acid alteration to the amino acid 
CC   sequence of wild-type SLO. The invention also provides: (i) a nucleic 
CC   acid molecule encoding the mutant SLO protein; (ii) a vaccine composition
CC   comprising an active agent selected from the mutant SLO protein or a 
CC   nucleic acid molecule encoding the mutant SLO protein and a carrier; 
CC   (iii) a method for treating or preventing Streptococcus pyogenes 
CC   infection by administering to an individual an amount of the vaccine 
CC   composition; and (iv) a method for producing the vaccine for the 
CC   prevention or treatment of infection by S. pyogenes. The mutant SLO 
CC   protein is not toxic but still maintains the ability to induce protection
CC   against S. pyogenes. The vaccine composition is useful for treating or 
CC   preventing pharyngitis, scarlet fever, impetigo, erysipelas, cellulitis, 
CC   septicemia, toxic shock syndrome, necrotizing fasciitis, sequelae such as
CC   rheumatic fever, acute glomerulonephritis and infection by streptococcal 
CC   bacteria such as Group B streptococcus (GBS). The present sequence is a 
CC   Streptococcus pyogenes M1 strain SF370 wild type streptolysin O (SLO) 
CC   protein comprising a histidine tag at the C-terminal end and the tagged 
CC   proteins are used to facilitate purification, detection and stability of 
CC   the expressed protein.
XX
SQ   Sequence 551 AA;

  Query Match             100.0%;  Score 2779;  DB 17;  Length 551;
  Best Local Similarity   100.0%;  
  Matches  540;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 63

Qy         61 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 123

Qy        121 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 183

Qy        181 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 243

Qy        241 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 303

Qy        301 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        304 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 363

Qy        361 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNPAYPISYTSVFLKNNKIAGVNNRTE 420

Db        364 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNPAYPISYTSVFLKNNKIAGVNNRTE 423

Qy        421 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        424 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 483

Qy        481 TVIPLGANSRNIRIMARECTGLAWEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        484 TVIPLGANSRNIRIMARECTGLAWEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 543

RESULT 3 for SEQ ID NO:2
AYD75287
ID   AYD75287 standard; protein; 543 AA.
XX
AC   AYD75287;
XX
DT   19-AUG-2010  (first entry)
XX
DE   Streptococcus pyogenes streptolysin O mutein W507F/P399L, SEQ ID 25.
XX
KW   GAS25; SLO; antibacterial; antiinflammatory; antimicrobial-gen.;
KW   cellulitis; dermatological; endotoxic shock; erysipelas;
KW   glomerulonephritis; immune stimulation; impetigo; musculoskeletal-gen.;
KW   mutein; necrotizing fasciitis; nephrotropic; oral-dental-gen.;
KW   pharyngitis; prophylactic to disease; protein therapy; respiratory-gen.;
KW   rheumatic fever; scarlet fever; sepsis; streptococcus group b infection;
KW   streptococcus pyogenes infection; streptolysin O; therapeutic;
KW   vaccine antibacterial.
XX
OS   Streptococcus pyogenes serotype M1; SF370.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 399
FT                   /note= "Wild type Pro is substituted by Leu"
FT   Misc-difference 507
FT                   /note= "Wild type Trp is substituted by Phe"
XX
CC PN   US2010158935-A1.
XX
CC PD   24-JUN-2010.
XX
CC PF   24-FEB-2010; 2010US-00711869.
XX
PR   21-DEC-2007; 2007US-0016193P.
PR   13-AUG-2008; 2008US-0088381P.
PR   19-DEC-2008; 2008US-00339365.
XX
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Bensi G,  Chiarot E,  Grandi G,  Margarit YRI,  Scarselli M;
XX
DR   WPI; 2010-H13001/43.
DR   N-PSDB; AYD75293.
XX
CC PT   New purified mutant streptolysin O (SLO) protein comprises an amino acid 
CC PT   alteration to the amino acid sequence of wild-type SLO, useful as a 
CC PT   vaccine for treating or preventing infection by Streptococcus pyogenes.
XX

XX
CC   The present invention relates to a novel purified mutant streptolysin O 
CC   (SLO) protein comprising an amino acid alteration to the amino acid 
CC   sequence of wild-type SLO. The invention also provides: (i) a nucleic 
CC   acid molecule encoding the mutant SLO protein; (ii) a vaccine composition
CC   comprising an active agent selected from the mutant SLO protein or a 
CC   nucleic acid molecule encoding the mutant SLO protein and a carrier; 
CC   (iii) a method for treating or preventing Streptococcus pyogenes 
CC   infection by administering to an individual an amount of the vaccine 
CC   composition; and (iv) a method for producing the vaccine for the 
CC   prevention or treatment of infection by S. pyogenes. The mutant SLO 
CC   protein is not toxic but still maintains the ability to induce protection
CC   against S. pyogenes. The vaccine composition is useful for treating or 
CC   preventing pharyngitis, scarlet fever, impetigo, erysipelas, cellulitis, 
CC   septicemia, toxic shock syndrome, necrotizing fasciitis, sequelae such as
CC   rheumatic fever, acute glomerulonephritis and infection by streptococcal 
CC   bacteria such as Group B streptococcus (GBS). The present sequence is a 
CC   Streptococcus pyogenes M1 strain SF370 streptolysin O (SLO) mutant 
CC   protein (W507F/P399L) used in the vaccine composition for treating or 
CC   preventing infection by S. pyogenes.
XX
SQ   Sequence 543 AA;

  Query Match             100.0%;  Score 2771;  DB 17;  Length 543;
  Best Local Similarity   100.0%;  
  Matches  540;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 63

Qy         61 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 123

Qy        121 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 183

Qy        181 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 243

Qy        241 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 303

Qy        301 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        304 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 363

Qy        361 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNLAYPISYTSVFLKNNKIAGVNNRTE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        364 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNLAYPISYTSVFLKNNKIAGVNNRTE 423

Qy        421 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        424 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 483


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        484 TVIPLGANSRNIRIMARECTGLAFEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 543


RESULT 3 for SEQ ID NO:8
ABB82695
ID   ABB82695 standard; protein; 910 AA.
XX
AC   ABB82695;
XX
DT   15-JUN-2007  (revised)
DT   07-MAR-2003  (first entry)
XX
DE   S. pyogenes BVH-P8 polypeptide.
XX
KW   BVH-P8; streptococcus; bacterium; antibacterial; immunostimulant;
KW   vaccine; antigen; BOND_PC; hypothetical protein;
KW   hypothetical protein SPy0747 [Streptococcus pyogenes M1 GAS];
KW   hypothetical protein SPy_0747 [Streptococcus pyogenes M1 GAS];
KW   endonuclease/exonuclease/phosphatase family protein;
KW   conserved hypothetical protein;
KW   conserved hypothetical protein [Streptococcus pyogenes M1 GAS].
XX
OS   Streptococcus pyogenes.
XX
CC PN   WO200279475-A2.
XX
CC PD   10-OCT-2002.
XX
CC PF   28-MAR-2002; 2002WO-CA000410.
XX
PR   30-MAR-2001; 2001US-0279771P.
XX
CC PA   (SHIR-) SHIRE BIOCHEM INC.
XX
CC PI   Martin D,  Rioux S,  Rheault P,  Brodeur BR,  Hamel J;
XX
DR   WPI; 2003-103275/09.
DR   N-PSDB; ABV75284.
DR   PC:NCBI; gi13621927.
XX
CC PT   New isolated polypeptide of Streptococcus pyogenes, useful in 
CC PT   manufacturing a medicament for diagnosing, preventing or treating 
CC PT   streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet 
CC PT   fever, or invasive diseases.
XX
CC PS   Claim 17; Fig 2; 63pp; English.
XX
CC   The invention relates to an isolated polypeptide BVH-P8 of Streptococcus 
CC   pyogenes (Group A Streptococcus) and encoding polynucleotides. The 
CC   streptococcal BVH-P8 polypeptides, polynucleotides and pharmaceutical 
CC   compositions are useful in manufacturing a medicament for the 
CC   prophylactic or therapeutic treatment of streptococcal infection, 
CC   pharyngitis, erysipelas and impetigo, scarlet fever, invasive diseases 
CC   such as bacteremia and necrotizing fasciitis, or toxic shock. The 
CC   polypeptides and methods are also useful for diagnosing streptococcal 
CC   infection. The present sequence represents the BVH-P8 polypeptide from 
CC   serotype M1 S. pyogenes strain ATCC700294

CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 910 AA;

  Query Match             100.0%;  Score 4238;  DB 3;  Length 910;
  Best Local Similarity   100.0%;  
  Matches  827;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RQNLTYANEIVTQRPKRESVISDKSNFPVISPYLASVDFGERKTPLPTPDKGVKVTTEQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         28 RQNLTYANEIVTQRPKRESVISDKSNFPVISPYLASVDFGERKTPLPTPDKGVKVTTEQS 87

Qy         61 IAQVRKGPEERPYTVTGKITSVINGWGGYGFYIQDSEGIGLYVYPQKDLGYSKGDIVQLT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         88 IAQVRKGPEERPYTVTGKITSVINGWGGYGFYIQDSEGIGLYVYPQKDLGYSKGDIVQLT 147

Qy        121 GTLTRFKGDLQLQQVTAHKKLELSFPTSVKEAVISELETTTPSTLVKLSHVTVGELSTDQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        148 GTLTRFKGDLQLQQVTAHKKLELSFPTSVKEAVISELETTTPSTLVKLSHVTVGELSTDQ 207

Qy        181 YNNTSFLVRDDSGKSIVVHIDHRTGVKGADVVTKISQGDLINLTAILSIVDGQLQLRPFS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        208 YNNTSFLVRDDSGKSIVVHIDHRTGVKGADVVTKISQGDLINLTAILSIVDGQLQLRPFS 267

Qy        241 LEQLEVVKKVTSSNSDASSRNIVKIGEIQGASHTSPLLKKAVTVEQVVVTYLDDSTHFYV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        268 LEQLEVVKKVTSSNSDASSRNIVKIGEIQGASHTSPLLKKAVTVEQVVVTYLDDSTHFYV 327

Qy        301 QDLNGDGDLATSDGIRVFAKNAKVQVGDVLTISGEVEEFFGRGYEERKQTDLTITQIVAK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        328 QDLNGDGDLATSDGIRVFAKNAKVQVGDVLTISGEVEEFFGRGYEERKQTDLTITQIVAK 387

Qy        361 AVTKTGTAQVPSPLVLGKDRIAPANIIDNDGLRVFDPEEDAIDYWESMEGMLVAVDDAKI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        388 AVTKTGTAQVPSPLVLGKDRIAPANIIDNDGLRVFDPEEDAIDYWESMEGMLVAVDDAKI 447

Qy        421 LGPMKNKEIYVLPGSSTRPLNNSGGVLLPANSYNTDVIPVLFKKGKQIIKAGDSYKGRLA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        448 LGPMKNKEIYVLPGSSTRPLNNSGGVLLPANSYNTDVIPVLFKKGKQIIKAGDSYKGRLA 507

Qy        481 GPVSYSYGNYKVFVDDSKNMPSLMDGHLKPEKTNLQKDLSKLSIASYNIENFSANPSSTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        508 GPVSYSYGNYKVFVDDSKNMPSLMDGHLKPEKTNLQKDLSKLSIASYNIENFSANPSSTK 567

Qy        541 DEKVKRIAESFIHDLNAPDIIGLIEVQDNNGPTDDGTTDATQSAQRLIDAIKKLGGPTYR 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        568 DEKVKRIAESFIHDLNAPDIIGLIEVQDNNGPTDDGTTDATQSAQRLIDAIKKLGGPTYR 627

Qy        601 YVDIAPENNVDGGQPGGNIRTGFLYQPERVSLSDKPKGGARDALTWVNGELNLSVGRIDP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        628 YVDIAPENNVDGGQPGGNIRTGFLYQPERVSLSDKPKGGARDALTWVNGELNLSVGRIDP 687

Qy        661 TNAAWKDVRKSLAAEFIFQGRKVVVVANHLNSKRGDNALYGCVQPVTFKSEQRRHVLANM 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        688 TNAAWKDVRKSLAAEFIFQGRKVVVVANHLNSKRGDNALYGCVQPVTFKSEQRRHVLANM 747

Qy        721 LAQFAKEGAKHQANIVMLGDFNDFEFTKTIQLIEEGDMVNLVSRHDISDRYSYFHQGNNQ 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        781 TLDNILVSRHLLDHYEFDMVHVNSPFMEAHGRASDHDPLLLQLSFSK 827
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        808 TLDNILVSRHLLDHYEFDMVHVNSPFMEAHGRASDHDPLLLQLSFSK 854


Conclusion
10.      No claims are allowed.
11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
July 31, 2021

/JANA A HINES/Primary Examiner, Art Unit 1645